Citation Nr: 1021833	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-09 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service in the U. S. Coast Guard from 
November 1994 to November 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 decision of a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

The Veteran has failed to cooperate by specifying his alleged 
inservice stressors, he did not participate in combat, and 
PTSD was not diagnosed during or after service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303, 
3.304(f) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to 
substantiate the claim, and (2) what portion thereof VA will 
obtain, and (3) what portion the claimant is to provide (Type 
One, Type Two, and Type Three, respectively).  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the Veteran was provided with 
pre-adjudication VCAA notice by letter, dated in November 
2005.  He was notified of the evidence needed to substantiate 
a claim of service connection, namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  He was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  

As for the degree of disability assignable and effective date 
of the claims for service connection, although notice was 
provided in the November 2005 VCAA letter as to how 
disability ratings and effective dates are assigned, as the 
claim of service connection is denied, no disability rating 
and effective date will be assigned as a matter of law. 
Therefore, there can be no possibility of any prejudice to 
the Veteran with respect to any possible defect in the VCAA 
notice required mandated by Dingess at 19 Vet. App. 473. See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) and Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007).   

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The Veteran's service treatment records and 
service personnel records have been obtained and are on file.  
The Veteran has not reported in his September 2005 claim for 
service connection for PTSD, his notice of disagreement (NOD) 
or in his VA Form 9, Appeal to the Board, that he has sought 
or received any private or VA treatment or evaluation for 
PTSD or for any psychiatric disability.  So, there are no 
outstanding clinical records to be obtained.  Also, he 
declined an opportunity to testify in support of his claim.  

VA has not conducted a medical inquiry in an effort to 
substantiate the claim for service connection for PTSD.  See 
generally 38 U.S.C.A. § 5103A(d) (West 2000).  This is 
because in the November 2005 VCAA letter the Veteran was 
requested to specify his alleged stressors, i.e., the 
circumstances which could possibly have given rise to PTSD.  
However, the Veteran never responded.  He was notified that 
his claim was denied, at least in part, because of his 
failure to respond in the March 2006 rating decision which 
denied his claim, a copy of which was sent to him.  He was 
again notified of this in the February 2007 statement of the 
case (SOC) and, yet, he has still not provided the requested 
information.  

The duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence).   

Accordingly, there is no competent evidence of current 
disability or recurrent or persistent disability symptoms, 
and (2) evidence establishing that an inservice event, 
injury, or disease occurred or showing a chronic disease 
manifested in an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that disability or 
recurrent or persistent disability symptoms may be associated 
with service or another service-connected disorder, as 
required under 38 U.S.C.A. § 5103(A)(d).  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 - 85 (2006); see also Locklear 
v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006) (emphasizing 
that the third prong has a "low threshold").  

According to 38 C.F.R. § 3.159(c)(4)(B), an examination will 
be conducted if the evidence establishes that the Veteran 
suffered an event, injury, or disease in service.  See, too, 
38 U.S.C.A. § 5103A(d) indicating that VA shall provide a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  Here, though, as 
explained below, the Veteran does not have the triggering 
event, i.e., an inservice stressor.  Also, an opinion by a 
mental health professional based on a postservice examination 
of a veteran cannot be used to establish the occurrence of 
the stressor.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996) 
(addressing a claim for service connection for PTSD based on 
a combat stressor); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  So an examination to obtain a medical 
nexus opinion is not required by the VCAA because even 
assuming PTSD is diagnosed it would not provide a basis for 
causally relating it to the Veteran's military service.  

VA's duty to assist is not a duty to prove a claim, with the 
claimant only in a passive role.  The duty to assist is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information or evidence which could 
possibly support a claim nor is VA required to search to 
evidence which, if obtained, would make no difference in the 
result.  The duty to assist is limited to specifically 
identified documents that by their description would be 
facially relevant and material.  Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) and Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991)). 

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

The August 1994 examination for service entrance was negative 
for psychiatric disability.  There were no complaints or 
history of psychiatric signs, symptoms, disability or 
treatment in an adjunct medical history questionnaire, nor in 
another medical history questionnaire dated in November 1994.  

In August 1996 the Veteran was seen for abrasions sustained 
when he fell while running.  The assessments included alcohol 
intoxication.  The next day he reported that he had had about 
10 beers and had pushed a cooler through a window.  He had 
started drinking at age 14 and had drunk alcohol on weekends 
while in high school.  He denied prior trouble with alcohol.  
There was no diagnosis but it was noted that his use of 
alcohol since the age of 14, with trouble now at age 20, 
combined with his family history was very worrisome for his 
future.  In light of his history, abstinence from alcohol was 
suggested.  

The September 1998 examination for service separation was 
negative for psychiatric disability.  There were no 
complaints or history of psychiatric signs, symptoms, 
disability or treatment in an adjunct medical history 
questionnaire.  

Law and Regulations

To establish service connection for PTSD, a veteran must 
satisfy three evidentiary requirements.  First, the veteran 
must submit a current medical diagnosis of PTSD.  Second, 
there must also be credible evidence of the occurrence of the 
stressor.  Third, the veteran must present medical evidence 
of a causal nexus between the specific claimed in-service 
stressor and the current PTSD symptomatology.  See 38 C.F.R. 
§ 3.304(f) and Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

Analysis

Service connection for PTSD under 38 C.F.R. § 3.304(f) 
requires evidence of a stressor and a diagnosis of PTSD.  
These are mandatory criteria and are not optional, i.e., a 
distinct means for establishing service connection separate 
from the general provisions of service connections set forth 
in 38 C.F.R. § 3.303.  This very matter was recently 
addressed by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  

In Arzio v. Shinseki, No. 2009-7107, slip op. at 2 (Fed.Cir. 
April 19, 2010); 2010 WL 1540169 (Fed.Cir.) the Federal 
Circuit noted that the appellant "argued that [38 C.F.R. 
§§ 3.303 and 3.304(f) provide alternative methods by which a 
veteran may obtain service-connected benefits for PTSD."   

However, the Federal Circuit noted that "[t]he plain 
language of [38 C.F.R. § ]3.304(f) mandates that a veteran 
provide credible supporting evidence of an in-service 
stressor in order to establish service connection for PTSD."  
Arzio, slip op. at 2 and 3.  That language, in 38 C.F.R. 
§ 3.304(f), contained "no ambiguity.  [38 C.F.R. § ]3.304(f) 
does not state that a veteran 'may' provide credible evidence 
of an in-service stressor in order to establish service 
connection for PTSD.  Instead, by stating that such evidence 
is 'require[d],' [38 C.F.R. § ]3.304(f) makes clear that 
credible evidence of an in-service stressor is a mandatory or 
compulsory element in any claim for disability compensation 
for PTSD.  See Golz v. Shinseki, 590 F.3d 1317, 1321 
(Fed.Cir. 2010)." Arzio, at 3.  Further, "there is nothing 
in [38 C.F.R. § ]3.303 -- which is a broad regulatory 
provision addressing general service connection principles--
that suggests that a veteran can establish service connection 
for PTSD without meeting the criteria enumerated in 
[38 C.F.R. § ]3.304(f)."  Arzio, at 3.  

In sum, the Federal Circuit held that "when [38 C.F.R. 
§§ ]3.303 and 3.304 are read together, it is evident that 
they do not provide alternative methods of establishing 
service connection, but instead work in tandem to delineate 
the circumstances under which a veteran can establish service 
connection for PTSD."   Arzio, at 4.  

"Simply put, while [38 C.F.R. § ]3.303 mandates that there 
be a link between a current disability and military service, 
[38 C.F.R. § ]3.304(f) sets forth the evidence necessary, in 
the context of claims for PTSD disability compensation, to 
establish that link."  Arzio, at 4.  

The existence of a current disability is the cornerstone of a 
claim for service-connected disability compensation because 
compensation is awarded for current disability and not 
disability which a veteran experienced in the past but no 
longer experiences.  38 U.S.C.A. §§ 1110, 1131; see Degmetich 
v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that VA's 
interpretation of section 1131 of the statute as requiring 
the existence of a present disability for VA compensation 
purposes cannot be considered arbitrary because it comports 
with the other provisions of the statute as a whole).  Thus, 
service connection may not be granted for a disability which 
is not shown to have ever existed.  

Here, there is virtually no evidence of an inservice stressor 
or a diagnosis of PTSD.  Accordingly, service connection for 
PTSD is not warranted.  


ORDER

Service connection for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


